DETAILED ACTION
Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, filed 05/09/2022, have been fully considered but are moot in view of the new ground(s) of rejection.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragicevic, Tomislav, et al. "Advanced LVDC electrical power architectures and microgrids: A step toward a new generation of power distribution networks." IEEE Electrification Magazine 2.1 (2014): 54-65 (hereinafter Dragicevic).
Claims 1-21 are disclosed by Dragicevic as outlined below:

1. (Currently Amended) A micro grid system comprising: an adapter in communication with an electric grid and configured to connect and disconnect a connection between the electric grid and a micro grid; one or more sensors configured to sense power characteristics of a first AC signal being supplied to electrical loads of a facility, the first AC signal having variable frequency and/or variable voltage; a power controller in communication with the adapter and the one or more sensors, the power controller configured to receive a second AC signal from the electric grid via the adapter and obtain grid information, the power controller comprising a processor and memory configured to store instructions that, when executed, cause the processor to control the adapter to disconnect the connection based at least in part on the grid information and generate one or more control signals based on the sensed power characteristics; an electric vehicle battery storage system associated with an electric vehicle, the electric vehicle battery storage system configured to supply a first DC signal; and a frequency variable and/or voltage variable inverter in communication with the processor, the electric vehicle battery storage system, and the electrical loads of the facility, the frequency variable and/or voltage variable inverter configured to receive the first DC signal from the electric vehicle battery storage system, to convert, responsive to the one or more control signals, the first DC signal into the first AC signal having the variable frequency and/or variable voltage, and to provide the first AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

2. (Original) The micro grid system of Claim 1, wherein the power controller further comprises a bus bar in communication with the electric vehicle battery storage system, the bus bar configured to receive a second DC signal and provide a combined DC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

3. (Original) The micro grid system of Claim 2, wherein the power controller further comprises an AC to DC converter configured to receive the second AC signal via the adapter and convert the second AC signal to the second DC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

4. (Original) The micro grid system of Claim 3, wherein the electric vehicle battery storage system receives the combined DC signal for storage therein (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

5. (Original) The micro grid system of Claim 4, wherein the electric vehicle battery storage system is further configured to retrieve the stored combined DC signal and provide the retrieved combined DC signal as the first DC signal for conversion by the frequency variable and/or voltage variable inverter into the first AC signal having the variable frequency and/or variable voltage (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

6. (Original) The micro grid system of Claim 2 further comprising a solar generated power source, the bus bar in communication with the solar generated power source and further configured to receive a solar generated DC signal from the solar generated power source and combine the solar generated DC signal and the second DC signal to provide the combined DC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

7. (Original) The micro grid system of Claim 2 further comprising at least one battery, the bus bar in communication with the at least one battery and further configured to receive a third DC signal from the at least one battery and combine the third DC signal from the at least one battery and the second DC signal to provide the combined DC signal, wherein the at least one battery is independent of the electric vehicle battery storage system (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

8. (Original) The micro grid system of Claim 1, wherein the electric vehicle includes the frequency variable and/or voltage variable inverter (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

9. (Previously Presented) The micro grid system of Claim 1, wherein the facility includes the frequency variable and/or voltage variable inverter, wherein the facility is a residence or a multi-tenant structure (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

10. (Original) The micro grid system of Claim 1, wherein the adapter comprises: an isolation switch configured to connect and disconnect the connection between the electric grid and the micro grid, the isolation switch configured as a single throw switch; and a safety switch that is linked to the isolation switch to cause the safety switch to operate in conjunction with the isolation switch; wherein the power controller is further configured to receive a signal indicative of a position of the safety switch and, based on the position of the safety switch, to energize the variable frequency and/or variable voltage inverter (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

11. (Original) The micro grid system of Claim 10, wherein the variable frequency and/or variable voltage inverter is energized when the position of the safety switch indicates that the micro grid is isolated from the electric grid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

12. (Currently Amended) A method of providing power having variable frequency and/or variable voltage to a facility from an electric vehicle, the method comprising: sensing power characteristics of a first AC signal being supplied to electrical loads of the facility, the first AC signal having the variable frequency and/or variable voltage; generating one or more control signals based on the sensed power characteristics; receiving a first DC signal from an electric vehicle battery storage system associated with the electric vehicle; converting, with a frequency variable and/or voltage variable inverter, the first DC signal into the first AC signal having the variable frequency and/or variable voltage responsive to the one or more control signals, the frequency variable and/or voltage variable inverter in communication with the electric vehicle battery storage system and the electrical loads of the facility; and providing the first AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

13. (Original) The method of Claim 12 further comprising: obtaining grid information associated with an electric grid; receiving a second AC signal from the electric grid via an adapter, the adapter configured to connect and disconnect a connection between the electric grid and a micro grid; and disconnecting, with the adapter, the connection between the electric grid and the micro grid based at least in part on the obtained grid information (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).


14. (Original) The method of Claim 13 further comprising energizing the frequency variable and/or voltage variable inverter when the connection between the electric grid and the micro grid is disconnected (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).


15. (Original) The method of Claim 12 further comprising: receiving a second AC signal from an electric grid; converting, with an AC to DC converter, the second AC signal to a second DC signal; combining, with a bus bar, the first and second DC signals to provide a combined DC signal; and receiving the combined DC signal at the electric vehicle battery storage system for storage therein (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

16. (Original) The method of Claim 15 further comprising: retrieving the stored combined DC signal from the electric battery storage system; and providing the stored combined DC signal as the first DC signal for conversion by the frequency variable and/or voltage variable inverter into the AC signal having the variable frequency and/or variable voltage (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

17. (Original) The method of Claim 12 further comprising: receiving a solar generated DC signal from a solar generated power source; combining, with a bus bar, the first DC signal and the solar generated DC signal to provide a combined DC signal; and receiving the combined DC signal at the electric vehicle battery storage system for storage therein (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

18. (Original) The method of Claim 12 further comprising: receiving a third DC signal from at least one battery, the at least one battery independent of the electric vehicle battery storage system; combining, with a bus bar, the first DC signal and the third DC signal to provide a combined DC signal; and receiving the combined DC signal at the electric vehicle battery storage system for storage therein (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

19. (Original) A micro grid system to provide electrical power having variable frequency and/or variable voltage from an electric vehicle to a facility, the micro grid system comprising: an electric vehicle battery storage system associated with an electric vehicle, the electric vehicle battery storage system configured to supply a first DC signal; and a frequency variable and/or voltage variable inverter in communication with the electric vehicle battery storage system and electrical loads of the facility, the frequency variable and/or voltage variable inverter configured to receive the first DC signal from the electric vehicle battery storage system, to convert, responsive to one or more control signals, the first DC signal into an AC signal having variable frequency and/or variable voltage, and to provide the AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

20. (Original) The micro grid system of Claim 10, wherein the variable frequency and/or voltage variable inverter is energized when a position of a safety switch indicates that the micro grid system is isolated from an electric grid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

21. (Previously Presented) The micro grid system of Claim 5, wherein the facility includes the frequency variable and/or voltage variable inverter, wherein the facility is a residence or a multi-tenant structure (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119